TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00347-CR







Donald Andrew Pearson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 00-982-K26, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to aggravated robbery. See Tex. Penal Code Ann. § 29.03
(West 1994). The district court adjudged him guilty and assessed punishment at imprisonment for 
forty years, as called for in a plea bargain agreement.  Appellant waived his right to appeal in writing
on the date sentence was imposed.

A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.
App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974).  The record contains the district court's order denying
permission to appeal.  We further note that the notice of appeal does not confer jurisdiction on this
Court.  See Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3). 

All pending motions are dismissed.  The appeal is dismissed for want of jurisdiction.


Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 9, 2001

Do Not Publish